Title: From Thomas Jefferson to Sarah Grotjan, 10 January 1824
From: Jefferson, Thomas
To: Grotjan, Sarah

Monticello
June 10. 24.Your letter, Madam, of the 1st instant has been recieved informing me that I have a name-sake in your family, to whom you wish me to address a line of exhortation to a virtuous and patriotic life. I have done it in the inclosed letter. I am duly sensible of the indulgence with which you have kindly viewed  the part I have acted in life. the times in which my lot was cast called on every citizen for every effort of his body and mind; and if in the parts assigned me I have been able to render any service, I am thankful for having been made the instrument of it.I learn with pleasure that you have the blessing of a promising family, and sincerely pray and trust that it may continue a blessing through life, and I tender to yourself and family my best wishes and respects.Th: Jefferson